           Case 2:19-cv-05178-WB Document 19 Filed 10/06/20 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                      OF PENNSYLVANIA



JALIK PEAY,                                         :        CIVIL ACTION

v.                                                  :

KATHY BRITTAIN, et al.,                             :        No. 19-5178



                                                   ORDER

     AND NOW this 6th day of October, 2020, upon careful and independent

consideration of Jalik Peay’s Petition for Writ of Habeas Corpus (Doc. No. 1), the

Commonwealth’s response in opposition (Doc. No. 13), the Report and

Recommendation of U.S. Magistrate Judge Richard A. Lloret, and the Petitioner’s

Objections to said Report and Recommendation (ECF 16) it is ORDERED that:


     1. The Report and Recommendation of Magistrate Judge Richard A. Lloret is

        APPROVED and ADOPTED except as set forth in footnote below;1




1
  In setting forth the standard for establishing a Brady violation, the Magistrate Judge cited to Commonwealth v.
Peay, 2018 WL 4572026 at *1 (Pa. Super. Sept. 25, 2018) in which the Pennsylvania Superior Court noted
that “there is no Brady violation when [the defendant] knew or, with reasonable diligence, could have
uncovered the evidence in question.” R & R p. 12-13. In doing so Peay cited to a 2015 opinion of the
Pennsylvania Supreme Court, Commonwealth v. Treiber, 121 A.3d 435, 460- 61 (Pa. 2015). However, in
2016, the Third Circuit in Dennis v. Sec’y, 834 F.3d 263 (3d Cir. 2016), moved away from any previous
suggestion that defense counsel had an obligation to exercise due diligence to excuse the government’s non-
disclosure of material exculpatory evidence definitively “rejecting that concept as an unwarranted dilution of
Brady’s clear mandate.” Id. at 293. Hence, the magistrate’s citation to that concept is rejected. However,
given that the Petitioner’s Brady argument is premised on the Commonwealth’s failure to produce
exculpatory evidence and not on whether his counsel exercised due diligence in uncovering that evidence,
Dennis’s holding has no implication here.
      Case 2:19-cv-05178-WB Document 19 Filed 10/06/20 Page 2 of 2




2. Peay’s Petition for Writ of Habeas Corpus is DENIED and DISMISSED with

   prejudice by separate Judgment, filed contemporaneously with this Order. See

   Federal Rule of Civil Procedure 58(a); Rules Governing Section 2254 Cases in the

   United States District Courts, Rule 12;

3. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A) because

   “the applicant has [not] made a substantial showing of the denial of a

   constitutional right[,]” under 28 U.S.C. § 2253(c)(2), since he has not

   demonstrated that “reasonable jurists” would find my “assessment of the

   constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484

   (2000); see United States v. Cepero, 224 F.3d 256, 262-63 (3d Cir. 2000),

   abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134 (2012); and,

4. The Clerk of Court shall mark this file closed.


                                             BY THE COURT:

                                             /s/Wendy Beetlestone, J.

                                             _______________________________

                                             WENDY BEETLESTONE, J.
